Citation Nr: 9934867	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  The propriety of the 20 percent rating assigned for the 
service-connected left elbow disability prior to February 6, 
1996.  

2.  The propriety of the 40 percent rating assigned for the 
service-connected left elbow disability as of February 6, 
1996.

3.  Entitlement to special monthly compensation (SMC) for the 
loss of use of one hand.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to 
September 1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
RO.  

In September 1999, the Board denied issues of service 
connection for right and left knee disorders.  In addition, 
the Board remanded the SMC and TDIU issues, as well as the 
veteran's appeal of the initial rating assigned for a 
service-connected left elbow disability.  


REMAND

Following the Board's September 1999 remand, the Veterans 
Service Center Manager issued a memorandum to the Board in 
which it was explained that the RO declined to comply with 
the Board's remand instructions.  A remand by the Board, 
however, confers on an appellant the right to VA compliance 
with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In addition to the veteran's right to have the RO comply with 
the terms of the Board's remand, the reasoning of the 
Veterans Service Center Manager for not complying with the 
Board's remand is legally flawed.  

In March 1994, the RO granted service connection for left 
ulnar neuropathy with loss of function of fingers three, four 
and five.  A 50 percent rating was assigned, effective from 
September 3, 1993.  In January 1995, the veteran filed a 
Notice of Disagreement, alleging, in essence, that he was 
entitled to a separate compensable rating for loss of motion 
of the left elbow.  In April 1995, the RO granted service 
connection for the veteran's left elbow disability and 
assigned a separate 20 percent rating, effective from 
September 3, 1993.  The RO issued a Statement of the Case 
which included the issue of entitlement to an increased 
evaluation for the left elbow disability.  The veteran 
perfected the appeal by filing a timely Substantive Appeal 
which specifically addressed the rating assigned for the left 
elbow disability.  

In February 1997, the RO increased the rating for the 
veteran's left elbow disability to 40 percent disabling, 
effective from February 6, 1996.  The RO informed the veteran 
that this was "considered a complete grant of this issue on 
appeal."  Thus, the RO removed the issue from the appeal to 
the Board.  

In declining to comply with the Board's remand instructions, 
the Veterans Service Center Manager noted that the veteran 
did not contest the finding that the February 1997 decision 
was a complete grant.  Further, the Veterans Service Center 
Manager noted, 

The remand seems to note two basis [sic] 
for justification, the first being that 
the veteran filed an appeal, and a later 
argument that the evaluation of the elbow 
was inextricably intertwined with the 
issue on appeal.  Sadly, it does not 
appear that any consideration was given 
to the fact that we legitimately 
classified this as a complete grant, 
removing this issue from appeal.  

It appears that the Veterans Service Center Manager would 
require the veteran to submit a Notice of Disagreement 
concerning the determination that the assigning of the 40 
percent rating effective in February 1996 was a complete 
grant of benefits.  The Board disagrees with the RO's 
determination that the decision was a complete grant of 
benefits.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The veteran specifically appealed the initial 20 percent 
rating, yet the RO assigned the 40 percent rating from 
February 1996.  "[O]n a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

As noted in the Board's previous remand, the veteran asserts 
that the record supports the assignment of both SMC based on 
the loss of use of the left (minor) hand and a TDIU, as his 
service-connected disabilities have rendered him unable to 
use his left hand and to secure and follow any form of 
substantially gainful employment consistent with his 
education and work experience.  As the increased rating issue 
remains on appeal, and as the SMC and TDIU issues are 
inextricably intertwined with the increased rating issue, the 
appeals must be remanded once again.  

The RO has not addressed the increased rating issue since the 
February 1997 rating decision despite the receipt of 
additional evidence.  Given the staged ratings assigned by 
the RO, the Board has recharacterized the increased rating 
issue as two issues, as set forth on the first page of this 
decision.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should conduct any indicated 
development, including a VA medical 
examination if warranted, and 
readjudicate the increased rating issues 
on appeal.

2.  Then, the RO should conduct any 
indicated development, including a VA 
medical examination if warranted, and 
readjudicate the SMC and TDIU issues.  If 
the benefits sought on appeal are not 
granted, the veteran should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


